MEMORANDUM **
Aizhen Zhou, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Lara-Torres v. Ashcroft, 388 F.3d 968, 972 (9th Cir.2004), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Zhou’s motion to reconsider because the motion failed to identify any *717error of law or fact in the BIA’s June 24, 2004, order. See 8 C.F.R. § 1003.2(b)(1); see also Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003) (a motion to reconsider must identify an error of fact or law in the prior decision). Zhou’s contention that the denial of his motion to reconsider violated due process therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for due process violation).
To the extent Zhou challenges the BIA’s underlying order dismissing her appeal, we lack jurisdiction because this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.